DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant argues that the examiner’s attempt “to reconstruct the claimed invention by extracting individual elements from multiple references whiling the claims as a blue print drawn by the inventor” as “impermissible hindsight”. The examiner respectfully submits that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the applicant’s argument, that “it is impermissible to take elements from a multitude of references while disregarding the purposes for which they are used”, the examiner respectfully disagrees. The examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Hammer explicitly teaches that the difference in stiffnesses between the first and second portions of the encasement enhance sensing performance of the film, wherein the stiffer front portion effectively transmits forces from impacts to the sensing surface of the film and the less stiff rear portion of the encasement absorbs the forces of such impact, so as to reduce the possibility of the pressure sensitive film becoming damaged. Thus, Hammer’s impact sensor device could use a sensing layer sandwiched by layer or layers of materials having different levels of stiffness, wherein the one side of the material would be stiffer than the material on the other side of the sensing layer. Then, Shih’s sensor device also discusses and illustrates a sensing material stack, as a deformable sensor, having filler materials and coupling agent on opposing sides as the contact layers, wherein the filler materials and the coupling agent maybe different, wherein the filler materials and the coupling may have different levels of stiffness. 
Therefore, the examiner respectfully submits that one having ordinary skill in the art would be motivated to form layer or layers of materials on opposing sides of a sensing layer, as the contact layers and the diffusion layers, so as to distribute the applied forces effectively to the sensing layer and to also protect the sensing layer from damage.
Claim Objections
Claim 14 is objected to because of the following informalities:  the second “an outer-diffusion layer” should be corrected to—the outer-diffusion layer—.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the claim recites “a sensing layer disposed between the outer layer and the inner layer”; but the limitations of “the outer layer” and  “the inner layer” lack appropriate antecedent basis. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (U.S. Pat. No. 10,729,067) (hereafter Hammer) in view of Shih (U.S. Pat. No. 11,131,589) (hereafter Shih).
 Regarding claim 1, Hammer teaches a portable sensing apparatus, comprising: 

a communications module (i.e., electrical connections 612) (see Fig. 9); 
a flexible sensor communicatively coupled to the communications module (i.e., biomass impact sensor 824) (see Fig. 9), the flexible sensor configured to mechanically deform in accordance with a shape of the object (i.e., harvester 900 incorporating biomass impact sensor 824 at different locations. Thus, it is realized that the sensor 824 would be shaped to fit to their mounting locations) (see Fig. 9), the flexible sensor comprising: 
a pair of contact layers (i.e., resin mass 404 as part of the conformal encasing 333) (see Fig. 9) including an inner-contact layer (i.e., lower portion of encasement 333 including first portion of encasement 333 that cooperates with mat 400 and portion of encasement 333 on the bottom side of mat 400, such that encasement 333 forms a layer below the mat 400) (see Fig. 9) and an outer-contact layer (i.e., upper portion of encasement 33 including second portion of encasement 333 that cooperates with mat 402 and portion of encasement 333 on the top side of mat 402, such that the encasement 333 forms a layer above the mat 402) (see Fig. 9), the inner-contact layer having a greater elasticity than the outer-contact layer (i.e., first portion of encasement 333 having a first degree of stiffness and second portion of encasement 333 having a second degree of stiffness greater than the first degree of stiffness) (see Column 6, lines 37-50); 
a pair of diffusion layers disposed between the pair of contact layers (i.e., mats 400 and 402 are covered, filled, impregnated, and infused with resin mass 404) (see Fig. 9), the pair of diffusion layers including an inner-diffusion layer (i.e., mat 400) (see Fig. 9) and an outer-diffusion layer (i.e., mat 402) (see Fig. 9), the inner-diffusion layer having a greater elasticity than the outer-diffusion layer (i.e., mat 402 is provided with a greater degree of stiffness than 
a sensing layer disposed between the pair of diffusion layers (i.e., pressure sensitive film 524) (see Fig. 7 and 9); but does not explicitly teach a first material having a greater elasticity than a second material.  
Regarding the materials, Shih teaches inner-contact layer formed from a first material having a greater elasticity than a second material forming the outer-contact layer (i.e., the filler material 120 can be different on each side of the sensing material stack 110, such that by selecting a filler material 120 with the desired rheological properties and bulk modulus and considering the allowable strain on the sensing material stack, the sensor can be protected from excessive loads in use; the filler material 120 on a contact layer of the sensor 100 and the coupling agent 306 on a contact layer of the sensor 100, such that the coupling agent 306 has a bulk modulus much greater than that for filler 120. Thus the sensor 100 has two contact layers each having different bulk modulus, wherein one of the contact layers has a higher bulk modulus than the other layer, as necessary and appropriate for the sensor) (see Column 6, line 18, to Column 12, line 36). In view of the teaching of Shih, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have made the contact layers from different materials having selective and different bulk modulus in order to effectively and accurately identify the source and the type of mechanical force detected with the sensor.
Regarding claim 2, Hammer teaches that the sensing layer receives a force at a plurality of locations across a surface area of the sensing layer to determine a resultant pressure applied to the flexible sensor (i.e., impact responsive layer 20 comprises a pressure responsive media that change its electrical characteristics upon the impact of a see or other biomass material) (see Column 7, lines 6-50), and the communications module transmits an electrical signal indicative of the resultant pressure to an external device (i.e., controller 36) (see 
Regarding claim 3, Hammer teaches that the portable sensing apparatus comprises a circular or rectangular shape (i.e., biomass impact sensor 20 may have a variety of sizes, shapes, and configurations, not necessarily being limited to a rectangular polygon shape) (see Column 3, lines 49-67); but does not explicitly teach that the circular shape includes a diameter ranging from 50 millimeters to 150 millimeters and the rectangular shape includes a surface area ranging from 35 millimeters to 150 millimeters. However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to have made the surface area of the sensing apparatus to be about 35 mm to 150 mm, since such a modification would have involved in mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
Regarding claim 5, Hammer as modified by Shih as disclosed above does not directly or explicitly teach that the pair of diffusion layers include a greater elasticity than the pair of contact layers such that the pair of diffusion layers are flexible relative to the pair of contact layers. However, Taylor teaches that the pair of diffusion layers include a greater elasticity than the pair of contact layers such that the pair of diffusion layers are flexible relative to the pair of contact layers (i.e., the substrate sheets 33, 35 are made of an elastomeric material which has a relatively high degree of elastic stretchability, so that sensor array 30 is readily stretchable and conformable to the surface of an irregularly-shaped object, and that conductive threads 31, 32 should also be elastically stretchable to facilitate stretchability of sensor array 30) (see Column 
Regarding claim 6, Hammer as modified by Shih and Taylor as disclosed above does not directly or explicitly teach that the elasticity of the pair of diffusion layers ranges from a Shore Hardness value of about 27A to 35A, and the elasticity of the pair of contact layers ranges from a Shore Hardness value of about 40A to 75A. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the pairs of layers having Shore Hardness of about 27A to 35A and 40A to 75A, respectively. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 7, Hammer as modified by Shih as disclosed above does not directly or explicitly teach that a thickness of the pair of diffusion layers is about 0.5 millimeters and a thickness of the pair of contact layers is about 0.25 millimeters. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the thicknesses of the layers to be about 0.5 mm and 0.25 mm, respectively. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 8, Hammer teaches that the attachment mechanism is an adhesive positioned along at least one of the pair of contact layers of the flexible sensor (i.e., film 524 may be held and retained in place by adhesive) (see Column 12, lines 19-52).
Regarding claim 9, Hammer teaches that the outer-contact layer of the pair of contact layers extends along an outer surface of the portable sensing apparatus distal to the attachment mechanism (see Fig. 9), and the inner-contact layer of the pair of contact layers extends along an inner surface of the portable sensing apparatus proximate to the attachment mechanism (see Fig. 9).  
Regarding claim 10, Hammer teaches that the inner-contact layer of the pair of contact layers receives force from the outer surface of the portable sensing apparatus and the outer-contact layer of the pair of contact layers receives a normal force generated at the inner surface of the portable sensing apparatus in response to the inner-contact layer of the pair of contact layers receiving the force at the outer surface (i.e., biomass impact sensor provides accurate detection of the presence, volume, mass or quantity of biomass based upon impact of the biomass with a sensing face of the sensor) (see Column 3, Lines 49-67).
Regarding claim 11, Hammer teaches that the communications module includes an electrical communications port such that the communications module transmits the electrical signal to the external device via a wire coupled to the communications module at the electrical communications port (i.e., via electrical connections 612) (see Fig. 9).  
Regarding claim 12, Hammer teaches that the communications module is a wireless communications device such that the communications module wirelessly transmits the electrical signal to the external device (i.e., electrical signals output by pressure sensitive film are communicated in a wireless fashion to controller 36) (see Column 4, lines 1-12).
Regarding claim 14, Hammer teaches a method comprising: 
receiving a force applied to the object along a flexible sensor of the portable apparatus (i.e., biomass impact sensor 824) (see Fig. 9), the flexible sensor comprising: 
a pair of contact layers (i.e., resin mass 404 as part of the conformal encasing 333) (see Fig. 9) including an inner-contact layer (i.e., lower portion of encasement 333 including first portion of encasement 333 that cooperates with mat 400 and portion of encasement 333 on the 
a pair of diffusion layers disposed between the pair of contact layers (i.e., mats 400 and 402 are covered, filled, impregnated, and infused with resin mass 404) (see Fig. 9), the pair of diffusion layers including an inner-diffusion layer (i.e., mat 400) (see Fig. 9) and an outer-diffusion layer (i.e., mat 402) (see Fig. 9), the inner- diffusion layer having a greater elasticity than the outer-diffusion layer (i.e., mat 402 is provided with a greater degree of stiffness than that of mat 400 to facilitate the transmission of impact forces from biomass material to the sensing face 26 of film 24) (see Column 6, line 3, to Column 8, line 8); and 
a sensing layer disposed between the pair of diffusion layers (i.e., pressure sensitive film 524) (see Fig. 7 and 9); 
receiving the forces from the plurality of locations across the outer-contact layer at a plurality of locations along an outer-diffusion layer of the flexible sensor (i.e., the entire surface of the pressure sensitive film is preferably equally responsive to impacts of particles) (see Column 8, line 33, to Column 9, line 18; and Fig. 8), 
wherein the outer- diffusion layer is disposed beneath the outer-contact layer relative to the force received thereon (see Fig. 9); and 4Application Serial No.: 16/519,594Docket No.: 22562-2888 / 2018-1183
receiving the forces across the sensing layer of the flexible sensor (i.e., the entire surface of the pressure sensitive film is preferably equally responsive to impacts of particles) (see Column 8, line 33, to Column 9, line 18; and Fig. 8), wherein the sensing layer is disposed 
Regarding object and the materials, Shih teaches positioning a portable apparatus against an exterior surface of an object (i.e., surface 302) (see Fig. 4); 
attaching the portable apparatus to the object (i.e., piezoelectric sensor 100 coupled to a surface 302 using a coupling agent to mechanically couple the sensor to the surface) (see Fig. 4); 
inner-contact layer formed from a first material having a greater elasticity than a second material forming the outer-contact layer (i.e., the filler material 120 can be different on each side of the sensing material stack 110, such that by selecting a filler material 120 with the desired rheological properties and bulk modulus and considering the allowable strain on the sensing material stack, the sensor can be protected from excessive loads in use; the filler material 120 on a contact layer of the sensor 100 and the coupling agent 306 on a contact layer of the sensor 100, such that the coupling agent 306 has a bulk modulus much greater than that for filler 120. Thus the sensor 100 has two contact layers each having different bulk modulus, wherein one of the contact layers has a higher bulk modulus than the other layer, as necessary and appropriate for the sensor) (see Column 6, line 18, to Column 12, line 36). In view of the teaching of Shih, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have made the contact layers from different materials having selective and different bulk modulus in order to effectively and accurately identify the source and the type of mechanical force detected with the sensor.
Regarding claim 15, Hammer as modified by Shih as disclosed above does not directly or explicitly teach attaching the portable apparatus to the object comprises securing an adhesive positioned along the outer-contact layer of the flexible sensor to an exterior of the 
Regarding claim 16, Hammer teaches receiving a normal force along the inner-contact layer of the flexible sensor in response to the outer-contact layer of the sensor receiving the force; distributing the normal force applied to the inner-contact layer to a plurality of locations across the inner-contact layer; receiving the normal forces from the plurality of locations of the inner-contact layer at a plurality of locations of the inner-diffusion layer of the portable apparatus, wherein the inner-diffusion layer is disposed above the inner-contact layer relative to the normal force received thereto; and receiving the normal forces across the sensing layer, wherein the sensing layer is disposed above the inner-contact layer and the inner-diffusion layer relative to the normal force received thereon (i.e., the entire surface of the pressure sensitive film is preferably equally responsive to impacts of particles) (see Column 8, line 33, to Column 9, line 18; and Fig. 8).  
Regarding claim 17, Hammer teaches determining a resultant pressure applied to the flexible sensor from the forces and the normal forces received across the sensing layer; and transmitting an electrical signal indicative of the resultant pressure to an external device via a communications module of the portable apparatus (i.e., pressure sensitive film 24 comprises a layer or a set of stacked layers that are sensitive to pressure such that film 24 output signals, such as electrical signals that vary depending upon the force, density, and/or frequency of impacts of such biomass material with a frim sensing face of film 24. Such electrical signals 
Regarding claim 18, Hammer teaches a deformable apparatus comprising: 
an attachment mechanism configured to secure the deformable apparatus (i.e., biomass impact sensor 824A and 824B are situated or supported by the harvester) (see Fig. 10) to an object (i.e., harvester 900) (see Fig. 10); a communications module (i.e., electrical connections 612) (see Fig. 9); 
a flexible sensor communicatively coupled to the communications module (i.e., biomass impact sensor 824) (see Fig. 9), wherein the flexible sensor includes: 
a pair of contact layers (i.e., resin mass 404 as part of the conformal encasing 333) (see Fig. 9) including an inner-contact layer (i.e., lower portion of encasement 333 including first portion of encasement 333 that cooperates with mat 400 and portion of encasement 333 on the bottom side of mat 400, such that encasement 333 forms a layer below the mat 400) (see Fig. 9) and an outer-contact layer (i.e., upper portion of encasement 33 including second portion of encasement 333 that cooperates with mat 402 and portion of encasement 333 on the top side of mat 402, such that the encasement 333 forms a layer above the mat 402) (see Fig. 9), the inner-contact layer having a greater elasticity than forming the outer-contact layer (i.e., first portion of encasement 333 having a first degree of stiffness and second portion of encasement 333 having a second degree of stiffness greater than the first degree of stiffness) (see Column 6, lines 37-50); 
a pair of diffusion layers disposed between the pair of contact layers (i.e., mats 400 and 402 are covered, filled, impregnated, and infused with resin mass 404) (see Fig. 9), the pair of diffusion layers including an inner-diffusion layer (i.e., mat 400) (see Fig. 9) and an outer-diffusion layer (i.e., mat 402) (see Fig. 9), the inner- diffusion layer having a greater elasticity than the outer-diffusion layer (i.e., mat 402 is provided with a greater degree of stiffness than 
a sensing layer disposed between the outer layer and the inner layer (i.e., pressure sensitive film 524) (see Fig. 7 and 9), wherein the sensing layer transmits an electrical signal indicative of the resultant magnitude to the communications module (i.e., impact responsive layer 20 comprises a pressure responsive media that change its electrical characteristics upon the impact of a see or other biomass material) (see Column 7, lines 6-50), and the communications module transmits the electrical signal to an external device (i.e., controller 36) (see Fig. 9); but does not explicitly teach the first material and the second material. 
Regarding the materials, Shih teaches inner-contact layer formed from a first material having a greater elasticity than a second material forming the outer-contact layer (i.e., the filler material 120 can be different on each side of the sensing material stack 110, such that by selecting a filler material 120 with the desired rheological properties and bulk modulus and considering the allowable strain on the sensing material stack, the sensor can be protected from excessive loads in use; the filler material 120 on a contact layer of the sensor 100 and the coupling agent 306 on a contact layer of the sensor 100, such that the coupling agent 306 has a bulk modulus much greater than that for filler 120. Thus the sensor 100 has two contact layers each having different bulk modulus, wherein one of the contact layers has a higher bulk modulus than the other layer, as necessary and appropriate for the sensor) (see Column 6, line 18, to Column 12, line 36). In view of the teaching of Shih, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have made the contact layers from different materials having selective and different bulk modulus in order to effectively and accurately identify the source and the type of mechanical force detected with the sensor.
Regarding claim 19, Hammer as modified by Shih as disclosed above does not directly or explicitly teach that the deformable apparatus comprises a circular shape with a diameter ranging from 50 millimeters to 150 millimeters. 
Regarding the circular configuration, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding the dimension of the apparatus, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to have made the diameter of the apparatus to be about 35 mm to 150 mm, since such a modification would have involved in mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
Regarding claim 20, Hammer teaches that the deformable apparatus comprises a rectangular shape (see Fig. 1); but does not explicitly teach a surface area ranging from 35 millimeters to 150 millimeters. However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to have made the surface area of the sensing apparatus to be about 35 mm to 150 mm, since such a modification would have involved in mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (U.S. Pat. No. 10,729,067) (hereafter Hammer) in view of Shih (U.S. Pat. No. 11,131,589) (hereafter Shih) and in further view of Stacy et al. (U.S. Pat. No. 9,116,569) (hereafter Stacy)
Regarding claim 13, Hammer teaches a control module including a printed circuit board (i.e., signal processing circuit in the form of controller 36) (see Fig. 9); but does not explicitly teach a battery, wherein the battery is coupled to the printed circuit board and the printed circuit 
Regarding the battery, Hammer as modified by Shih as disclosed above does not directly or explicitly teach the details of the battery. However, Stacy teaches a portable electronic device comprising at least one force sensor having a battery (i.e., batteries 54) (see Fig. 1), wherein the battery is coupled to the printed circuit board (i.e., main processor 22) (see Fig. 1) and the printed circuit board is coupled to the sensing layer such that the battery supplies power to the sensing layer through the printed circuit board (i.e., the batteries 54 may comprise an embedded microprocessor and includes battery interface 52 coupled to a regulator which assists the batter 54 in providing power V+ to the portable electronic device 20) (see Column 4, lines 35-41; and Fig. 1).In view of the teaching of Stacy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device into a battery powered device in order to make it more portable for use in other suggested applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Tran M. Tran/Examiner, Art Unit 2855